EXHIBIT 2
                                                                                                                                          USOO8913898B2


(12) United States Patent                                                                (10) Patent No.:                                                               US 8,913,898 B2
       SnaWerdt                                                                          (45) Date of Patent:                                                                  *Dec. 16, 2014
(54)   FIBER OPTIC TELECOMMUNICATIONS                                          (52) U.S. Cl.
       CARD WITH SECURITY DETECTION                                                                CPC ........ H04B 10/07955 (2013.01); H04B 10/071
                                                                                                                                       (2013.01); H04B 10/85 (2013.01); H04B
(71) Applicant: TQ Gamma, LLC, Austin, TX (US)                                                                                                              10/0705 (2013.01)
                                                                                                   USPC ............................ 398/164; 398/135: 398/183
(72) Inventor: Peter Snawerdt, Indian Harbour Beach,                           (58) Field of Classification Search
               FL (US)                                                                             USPC ......... 398/135, 150-152, 164, 183-184, 186,
                                                                                                                                                                                                398/2O7
(73) Assignee: TQ Gamma, LLC, Austin, TX (US)                                                      See application file for complete search history.
(*) Notice: Subject to any disclaimer, the term of this                        (56)                                                            References Cited
               patent is extended or adjusted under 35                                                                     U.S. PATENT DOCUMENTS
               U.S.C. 154(b) by 0 days.
               This patent is Subject to a terminal dis                                        5,062,704                     A *               1 1/1991            Bateman ...................... 356,731
                   claimer.                                                                    5,202,782                     A *                4/1993             Nakamura et al. .............. 398.91
                                                                                               5,539,560                     A *                 7/1996            Dennis et al. ................... 398/49
                                                                                               5,561,727                     A *               10/1996             Akita et al. ...               ... 385,88
(21) Appl. No.: 13/759,650                                                                     5,680,234.                    A *               10/1997             Darcie et al. ...              ... 398.9
                                                                                               6,515,777                     B1 *               2/2003             Arnold et al. ......               398.97
(22) Filed:        Feb. 5, 2013                                                    2011/0013911 A1                                                1/2011 Alexander et al. .............. 398/79

(65)                    Prior Publication Data                                 * cited by examiner
       US 2013/O 148957 A1        Jun. 13, 2013                                Primary Examiner — Dzung Tran
                                                                               (74) Attorney, Agent, or Firm — Jackson Walker L.L.P.
              Related U.S. Application Data                                    (57)                                                                  ABSTRACT
(63) Continuation of application No. 12/590,185, filed on                      A transceiver card for a telecommunications box for trans
     Nov. 4, 2009, now Pat. No. 8,374,511, which is a                          mitting data over a first optical fiber and receiving data over a
     continuation of application No. 10/188,643, filed on                      second optical fiber. The card has transmitter for transmitting
     Jul. 3, 2002, now Pat. No. 7,620,327.                                     data over the first optical fiber, the transmitter having a laser
                                                                               and a modulator, a fiber output optically connected to the laser
(60) Provisional application No. 60/303,932, filed on Jul.9,                   for connecting the first optical fiber to the card, a fiber input
       2001.                                                                   for connecting the second optical fiber to the card, a receiver
                                                                               optically connected to the fiber input for receiving data from
(51)   Int. C.                                                                 the second optical fiber, and an OTDR optically connected
       H04B    I/00            (2013.01)                                       between the transmitter and the fiber output or between the
       H04B    IO/079          (2013.01)                                       receiver and the fiber input. An energy level detector is also
       H04B    10/07           (2013.01)                                       provided between the receiver and the fiber input.
       H04B    IO/85           (2013.01)
       H04B    10/07           (2013.01)                                                                                   25 Claims, 3 Drawing Sheets


                                                                      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -a as a 1 - - - - - - - - m,




                                                                                      Modulator &
                                                  raisit is Streat   Mr.             iaser Control
                                                                                        Electrics



                                                                                                                          - 16 -14                                 Er
                                                                                                                   aduater He                                           \


                                                                     Opticat
                                                                     Reeseiwer




                                                                      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - w - W --
U.S. Patent   Dec. 16, 2014   Sheet 1 of 3   US 8,913,898 B2
U.S. Patent   Dec. 16, 2014   US 8,913,898 B2




                                     7




                                         z9un?l?
U.S. Patent   US 8,913,898 B2




                    --




     }
                                                      US 8,913,898 B2
                               1.                                                                      2
       FIBER OPTIC TELECOMMUNICATIONS                                   budget for the single fiber must be doubled, reducing the data
        CARD WITH SECURITY DETECTION                                    carrying capacity for a single fiber, or elsea looped fiber with
                                                                        significant and expensive extra length of at least twice that of
           CROSS REFERENCE TO RELATED                                   a single fiber must be laid between the transmitter and the
                   APPLICATION                                          receiver. Moreover, the receiver contains the light source, as
                                                                        opposed to the current installed base where the transmitter
   The present patent application is a continuation of U.S.             has the light source.
patent application Ser. No. 12/590,185, filed Nov. 4, 2009:                The Sagnac-interferometer-based systems thus are expen
which is a continuation of U.S. patent application Ser. No.             sive to build and operate, and do not work particularly well
10/188,643 (now U.S. Pat. No. 7,620,327), filed Jul. 3, 2002,      10   with existing multiplexors or card formats.
which claims priority to U.S. Provisional Patent Application               Several companies currently provide OTDR (optical time
Ser. No. 60/303,932, filed Jul. 9, 2001; the entirety of which          domain reflectometers) which can monitor an optical fiber
are all hereby incorporated by reference.                               and determine if the presence of and location of a break in the
                                                                        fiber. Such companies include Youth Communication Co.
          BACKGROUND OF THE INVENTION                              15   with the MW Series Mini-OTDR and OTDR modules from
                                                                        Tekronix Communications.
  1. Field of the Invention                                               These detectors however are expensive and must be
   The present invention relates generally to telecommunica             applied to the fiber away from the box.
tions and more particularly to transmitters and receivers for             U.S. Pat. No. 5,777,727 discloses details of OTDR tech
fiber optic networks.                                                   nology and is hereby incorporated by reference herein.
   2. Background Information
   In current fiber optic networks, an electronic data stream is              SUMMARY OF THE PRESENT INVENTION
fed to an optical fiber multiplexor, which is also called “a
box” in the industry. Each multiplexor runs on a specific                  An object of the present invention is to provide a trans
transmission standard, for example, SONET. A laser and an          25   ceiver card for providing secure optical data transmission
amplitude modulation circuit for the laser typically are                over optical fiber. Another alternate or additional object of the
located on a card, which fits into the box. The laser amplitude         present invention is to provide for replacement of existing
modulator typically pulses or alters the laser output to create         cards with a transceiver card permitting ODTR and tapping
an amplitude-modulated optical signal representative of the             detection capabilites.
electronic data stream. The laser amplitude modulator and          30      The present invention provides a transceiver card for trans
laser thus define a transmitter for transmitting the optical            mitting data over a first optical fiber and receiving data over a
signal over an optical fiber. A receiver for the amplitude              second optical fiber, the card having a transmitter for trans
modulated optical signals of the optical data typically                 mitting data over the first optical fiber and a receiver for
includes a photodiode to convert the optical signals back into          receiving data from the second optical fiber, and an OTDR
the electronic data stream. Both the transmitter and the           35   connected optically to the second optical fiber upstream from
receiver typically are located on the backplane of a single             the receiver. Preferably, the OTDR operates at a wavelength
card, which is replaceable should a component fail.                     that is different than the wavelength used for data transmis
   The card typically also contains a connector for receiving           sion and is connected in the optical circuit via a wavelength
at least one optical fiber, for example a duplex SC connector.          division multiplexed coupler. By operating the OTDR at a
The connectors normally are located on a faceplate of the          40   wavelength different than the wavelength used for data trans
card, the faceplate being perpendicular to the backplane.               mission, the OTDR may be allowed to continuously operate
   The reading of the amplitude-modulated optical data Sig              without disruption of the data traffic.
nals using the photodiode on the card is straightforward: the              Preferably, an energy level detector is also provided on the
optical signals either produce an electric output at the photo          card. The energy level detector is preferably optically con
diode or they do not. As a result, an output electronic data       45   nected to the second fiber between the OTDR and the receiver.
stream of Zeros and ones is generated.                                     The OTDR preferably is monitored by an embedded pro
   The electronics for the amplitude modulation of the laser            cessor within the box. The processor analyzes the OTDR
and for the receiving of the optical data on the card thus is           output data to determine if the characteristics of the optical
relatively simple. All that is required is a pulsing circuit for        fiber system have changed relative to a reference character
pulsing the laser as a direct function of the input data and a     50   istic. If the optical fiber system has changed relative to the
photodiode for the receiver.                                            reference OTDR characteristic, then a degradation of the
   Existing amplitude modulated systems have the disadvan               optical fiber system, which may indicate a fiber breach or a
tage that the fiber can be easily tapped and are not secure.            fiber tap, can be logged along the position of the degradation
   U.S. Pat. No. 5,455,698 purports to disclose a secure fiber          source relative to the location of the OTDR. The indication of
optic communications system based on the principles of a           55   degradation of the fiber system may provide an alarm signal,
Sagnac interferometer. A data transmitter is a phase modula             for example an electronic signal sent to a network operations
tor for modulating counter-propagating light beams sent by a            center to indicate the measured degradation of the fiber sys
receiver round a loop. The receiver includes a light Source, a          tem along with the approximate location of the degradation
beamsplitter for splitting light from the light Source into             point, a light on the outside of the box or a sound-emitting
counter-propagating light beams and for receiving the phase        60   alarm. Alternatively, the OTDR output may be connected to a
modulated light beams, and an output detector. U.S. Pat. No.            display model via an electrical connection on the card for
5,223,967 describes a similar Sagnac-interferometer-based               display to a human operator, or transferred by the transceiver
system operating over a single optical fiber.                           to be analyzed at the network operations center.
   The Sagnac-interferometer-based systems described in                    The transceiver card of the present invention preferably has
these patents have the disadvantage that they require the light    65   fiber span length ranges for operation that are compatible
to travel over a loop, whether back and forth in a single fiber         with standard optical multiplexor operation, for example, two
or over a long length looped fiber. As a result, either the link        to twenty kilometers or ten to one hundred kilometers. The
                                                      US 8,913,898 B2
                               3                                                                      4
OTDR and energy level detector must have a measurement                     FIG. 1 shows schematically a card of the present invention
dynamic range that ensures proper operation over the span               located in an existing telecommunications box, Such as a
length limits of the transceiver card. By specifying fiber span         mutliplexor, and
length ranges for the OTDR and energy detector enhanced                    FIG. 2 shows a block diagram of the transceiver of the
transceiver, the cost of implementation of the OTDR and                 present invention.
energy level detector can be optimized with span length thus               FIG.3 shows a description of an analogenergy level detec
providing an optimized cost of implementation benefit to the            tor of the present invention.
CuStOmer.
                                                                                        DETAILED DESCRIPTION
   The present invention thus permits a card-based transmis        10
sion system incorporating an energy level detector for optical
tap detection, which can provide for more secure data trans                FIG. 1 shows an existing telecommunications box 2, for
mission than existing amplitude-based cards along with                  example a multiplexor, refitted with a card 1 of the present
breach localization services from the OTDR. Because of                  invention. Box 2 has an electronic data input 3 and output 4.
                                                                        which connect to a motherboard 5 of the box 2. Motherboard
advances in semiconductor and optical component packag             15   5 includes a bus 6 for connecting existing amplitude-based
ing, the OTDR and energy level detector parts along with the            cards to the motherboard 5, and connects the input 3 and
optical transmitter and receiver components can fit all on one          output 4, through for example, data conversion circuitry, to
card compatible with most existing box dimensions.                      the bus 6. The type of bus 6 is dependent upon the box
   The transmitter light source preferably is a laser, for              manufacturer, and different types of boxes, motherboards and
example a semiconductor laser operating at a 1550 nm, or                buses are well known in the art. Card 1 of the present inven
other, wavelength.                                                      tion includes electrical connections 8 to fit into bus 6.
   Preferably, the energy level detector provided on the card             Card 1 also includes a faceplate 9 and a backplane7, which
for measuring light energy in a fiber is connected electroni            preferably is a printed circuit board. Faceplate 9 may be
cally to an alarm, so that when a drop or increase in the energy        perpendicular to backplane 7 and be flush with a front side of
level is detected, which may indicate a tap, the card may          25   box 2.
provide an alarm signal, for example an electronic signal sent             Faceplate 9 may have a fiber connector 109, such as a
to a network operations center to indicate a drop or increase in        duplex SC connector, for connecting to an output fiber 110
the optical energy level, a light on the outside of the box or a        and an input fiber 111. Alternately, a single fiber for inputting
Sound-emitting alarm. Depending upon the optical transmis               and outputting signals could be provided.
sion method implemented, a Successful tap may be placed by         30      FIG. 2 shows the card 1 of the present invention in more
adding light to the system through the tapping device. Imple            detail. A transmitter 10 transmits signals over optical fiber
mentations of the single fiber Sagnac transmission method               110. Transmitter 10 includes a single laser 12, for example a
described in U.S. Pat. No. 5.223,967 may be susceptible to              semiconductor laser emitting a narrow band of light at
                                                                        approximately 1550 nm, or at other wavelengths. Light emit
Such a tapping method unless an energy level detector that         35   ted from laser 12 passes through a modulator 16, for example
monitors for an increase or decrease in the optical signal level        an amplitude or phase modulator, directly next to or part of
is included as part of the design.                                      the same package as laser 12. The light may be depolarized by
   The card includes an optical fiber interface for at least one        a depolarizer 14. An electronic controller 18, preferably
fiber, and preferably for two fibers. The interface may be a            manufactured directed on the printed circuit board of back
duplex SC connector, for example.                                  40   plane 7 (FIG. 1), controls modulator 16 and may provide
   The card preferably is a replacement part for an existing            power to laser 12 Input data 19 is fed to the controller 18,
optical multiplexor transceiver card.                                   which then controls modulator 16 to modulate the light from
   The present invention also provides a method for providing           laser 12 as a function of the input data 19.
a continually-operating or, preferably, a commanded opera                  The transceiver of the present invention preferably oper
tion OTDR within an existing box including the steps of:           45   ates in a phase-modulated mode, though conventional ampli
   removing an existing transceiver card; and                           tude-modulated transmitters and receivers, including those
   replacing the transceiver card with the card of the present          using return-to-Zero type signals, for example, may also be
invention.                                                              used. The phase-modulated signals have the advantage that
   The present invention also provides a method for manufac             breach detection by the energy level detector work more
turing an optical transceiver card for transmitting data over at   50   effectively, since the amplitude of the optical signal is con
least one data transmitting optical fiber, the card having a            stant and thus a drop in the optical signal level is more easily
transmitter and a receiver, the method comprising the steps             detected.
of:                                                                       Optical signals are received at connector 109 from fiber
   placing a transmitter on a printed circuit board,                    111.
   placing a receiver on a printed circuit board; and              55     Receiver 11 includes two coupler/splitters 31 and 131,
   placing an OTDR on the printed circuit board.                        each functioning as a splitter. Splitter 131 is preferably a
   Preferably, an energy level detector is also placed on the           wavelength division multiplexed coupler/splitter to allow the
printed circuit board, and a light is connected to a faceplate          OTDR 132 to operate at one optical wavelength, for example
connected to the printed circuit board, the light indicated a           1670 nm, while the transmitted data stream 19 and received
change in energy at the detector or degradation of the optical     60   data stream 34 are carried on a different wavelength, for
fiber system.                                                           example 1550 nm. This functionality allows the OTDR 132
                                                                        on transceiver card 1 to be commanded to continuously oper
      BRIEF DESCRIPTION OF THE DRAWINGS                                 ate without interruption or corruption of the received data
                                                                        stream 34. Splitter 131 splits off the wavelength of light
  A preferred embodiment of the present invention is               65   applicable to the OTDR into fiber 133, which has an input to
described below by reference to the following drawings, in              OTDR 132. Splitter 31 then splits off a portion of the remain
which:                                                                  ing other light, directing part of the optical energy to an
                                                      US 8,913,898 B2
                               5                                                                         6
energy level or tap detector 33 and passes the residual light to         logarithmic or linear amplifier 155 falls below the reference
an optical receiver 32. Optical receiver 32 converts the optical         voltage established by the digital to analog converter 159. The
signal from optical to electronic form to recover the electronic         output of OR gate 160 will transition from low to high when
data stream 34 as appropriate for the optical modulation tech            either the output of comparator 156 or comparator 157 tran
nique employed.                                                          sitions from low to high. For the example of FIG. 3, an alarm
  OTDR 132 has a control circuit 134 and a bus 135 which                 state is said to exist when the output of OR gate 160 is high.
allows the device to be controlled by a processor. The OTDR              To indicate an alarm state, the OR gate output may trigger an
thus can monitor the fiber 111 and provide information                   audible alarm via a siren 162, a visual alarm via a light or light
through bus 135 to a processor for determining the location of           emitting diode (LED) 161 or may indicate an alarm state to
a breach or tap.                                                    10   the processor via the energy level detector interface 233 and
   Detector 33 monitors the light energy in the fiber 111 via            processorbus 135. The reference voltages established by D to
the light energy coupled to the detector by splitter 31. If the          A converters 158 and 159 may be programmable through a
amplitude drops during monitoring, which may indicate a tap,             digital processor or state machine via a digital bus 135 and an
the detector 33 provides an alert and can, for example, send             energy level detector interface circuit 233. One or more
and electronic signal to the processor via bus 135 to indicate      15   thresholds 163 and 164 may be established to provide refer
a drop or increase in the optical energy level, Sound an alarm           ence levels for comparison to determine one or more alarm
or alert network maintenance personnel, for example through              states. Thus, the circuit of FIG.3 may be configured to moni
an LED 133 or by sending an alarm message using transmitter              tor in real time the optical power at the receiver 11 for excess
10. Another LED 134 can provide an indication of proper                  light or too little light to indicate a potential optical tap,
signal reception. An energy level detector control circuit 233           tamperor other degradation of the optical signal.
controls the alarm threshold and energy detection and pro                   A digital circuit equivalent to FIG.3 may be developed.
vides output indications from the energy detection circuit to a          Analog to digital conversion of the logarithmic or linear
processor via bus 135 which may be shared with the OTDR                  amplifier 155 output followed by comparison of the digital
control circuit 134.                                                     result to digital thresholds either via software or digital hard
   FIG. 3 shows the energy level detector 33 of the present         25   ware would indicate optical energy levels within limits or not.
invention in more detail. The energy level detector 33                   Additional filtering via averaging of digital conversions via a
described by FIG.3 represents a preferred analog implemen                moving average or other digital filtering technique could
tation, with other implementation circuits possible, for                 replace or supplement filtering provided by analog filter 154.
bounding the optical energy within an acceptable range with              A digital implementation also offers information regarding an
thresholds which may be programmable.                               30   estimate of the measured optical signal power, both peak and
   A photodetector or other optical to electrical conversion             average, by monitoring the analog to digital output via a
device 153 measures the optical signal coupled to its input by           computer interface.
coupler/splitter 31. The output of photodetector 153 is an                  The component sizes and types will depend upon the type
electrical voltage whose level correlates to the optical power           of transmission desired. For example OC-3 cards may vary in
at the input to the photodetector 153 based upon the photo          35   size and certain component types from OC-192 cards.
detector 153 transfer optical to electrical conversion transfer             While the cards may be placed in new boxes, the present
function. Depending upon the electrical bandwidth of photo               invention also permits for the removal of existing optical
detector 153 and the optical signal format present at the input          transmission cards to be easily replaced by the enhanced
to photodetector 153, the electrical signal may be filtered by           security cards. The fibers are disconnected, the box 2 is sim
a low pass filter 154 to provide an average voltage level which     40   ply opened and the amplitude-modulated-based card is
represents the average optical power measured by photode                 removed. The card 1 is inserted into the bus 6 and the fibers
tector 153. After filtering the signal, the electrical signal may        are connected.
be conditioned and scaled by either a logarithmic or linear                The card 1 of the present invention may thus provide exist
amplifier 155. Scaling the data may be necessary to ensure               ing boxes with continual breach localization and detection
that energy level detection can be made without performance         45   secure transmission mode capability.
degradation over the span length range required for the cir                Moreover, a separate OTDR which is space-consuming
cuit. The choice of Scaling type is chosen primarily based               need not be provided.
upon the optical to electrical conversion transfer function of             While the energy level detector must beat the receiverside,
the photodetector and the range of expected optical power                the OTDR also could be located on the transmitter side.
levels at the photodetector 153 input based upon span length        50
ranges. Generally, the transfer function of semiconductor                  What is claimed is:
photodetection devices is exponential with respect to optical              1. A transceiver card for a telecommunications box for
to electrical conversion. For Such components, the cascade of            transmitting data over a first optical fiber and receiving data
an exponential photodetector with a logarithmic amplifier                over a second optical fiber, the transceiver card comprising:
offers the advantage of providing a netlinear transfer function     55      a transmitter having a laser, a modulator, and a controller
from optical power at the input to the photodetector to Voltage                configured to receive input data and control the modu
at the logarithmic amplifier. Thus, a digitally programmable                   lator to generate a first optical signal as a function of the
detection threshold can be developed which offers the same                     input data;
resolution per bit regardless of the span length of the device.             a fiber output optically connected to the transmitter and
   The electrical signal, after being scaled by the linear or       60         configured to optically connect the first optical fiber to
logarithmic amplifier 155, is compared to reference voltages                  the transceiver card;
by one or more comparators. As shown in FIG. 3, comparator                 a receiver configured to receive a second optical signal
156 will transition from a low to high output when the voltage                from the second optical fiber and to convert the second
output from the logarithmic or linear amplifier 155 exceeds                   optical signal to output data;
the reference voltage established by the digital to analog (D to    65     fiber input optically connected to the receiver and config
A) converter 158. Conversely, comparator 157 will transition                  ured to optically connect the second optical fiber to the
from a low to high output when the voltage output from the                    transceiver card; and
                                                        US 8,913,898 B2
                             7                                                                             8
  an energy level detector optically connected between the                    a fiber output optically connected to the transmitter and
     receiver and the fiber input to measure an energy level of                  configured to optically connect the first optical fiber to
     the second optical signal, wherein the energy level                         the transceiver card;
     detector includes a plurality of thresholds.                             a receiver configured to receive a second optical signal
  2. The transceiver card as recited in claim 1 wherein the                      from the second optical fiber and to convert the second
energy level detector includes an OR gate.                                       optical signal to output data;
  3. The transceiver card as recited in claim 1 wherein the                   a fiber input optically connected to the receiver and con
modulator is a phase modulator.                                                  figured to optically connect the second optical fiber to
  4. The transceiver card as recited in claim 3 wherein the                      the transceiver card; and
Second optical signal comprises a phase modulated optical             10      an energy level detector configured to measure an energy
signal.                                                                          level of the second optical signal, the energy level detec
  5. The transceiver card as recited in claim 1 wherein the                      tor including a threshold indicating a drop in amplitude
energy level detector includes a photodiode and a linear or                      of the second optical signal.
logarithmic amplifier scaling an output of the photodiode.                    15. The transceiver card of claim 14 wherein the energy
  6. The transceiver card as recited in claim 1 wherein the           15   level detector is optically connected between the receiver and
thresholds are programmable.                                               the fiber input.
  7. The transceiver card as recited in claim 1 wherein the                  16. The transceiver card as recited in claim 14 wherein the
energy level detector includes a detector controller capable of            energy level detector includes an OR gate.
setting values for the thresholds.                                           17. The transceiver card as recited in claim 14 wherein the
  8. The transceiver card as recited in claim 7 wherein the                modulator is a phase modulator.
                                                                             18. The transceiver card as recited in claim 14 wherein the
detector controller receives an indication of a threshold being            Second optical signal comprises a phase-modulated optical
crossed.
  9. The transceiver card as recited in claim 1 wherein the                signal.
plurality of thresholds bound an acceptable energy range for                 19. The transceiver card as recited in claim 14 wherein the
the received second optical signal.                                   25   energy level detector includes a photodiode and a linear or
  10. The transceiver card as recited in claim 1 wherein the               logarithmic amplifier scaling an output of the photodiode.
plurality of thresholds indicate a drop in amplitude of a phase              20. The transceiver card as recited in claim 14 wherein the
modulated signal.                                                          threshold is programmable.
  11. The transceiver card as recited in claim 1 wherein the                 21. The transceiver card as recited in claim 14 wherein the
plurality of thresholds indicate an increase in an optical            30   energy level detector includes a detector controller capable of
energy level.                                                              setting a value for the threshold.
  12. The transceiver card as recited in claim 1 wherein the                 22. The transceiver card as recited in claim 21 wherein the
energy level detector measures optical power.                              detector controller receives an indication of the threshold
  13. The transceiver card as recited in claim 1 further com               being crossed.
prising a first splitter splitting the optical signal to the energy   35     23. The transceiver card as recited in claim 14 wherein the
level detector, and a second splitter for an OTDR.                         plurality of thresholds bound an acceptable energy range for
   14. A transceiver card for a telecommunications box for                 the received second optical signal.
transmitting data over a first optical fiber and receiving data              24. The transceiver card as recited in claim 14 wherein the
over a second optical fiber, the transceiver card comprising:              energy level detector measures optical power.
                                                                      40     25. The transceiver card as recited in claim 14 further
   a transmitter having a laser, a modulator, and a controller             comprising a first splitter splitting the optical signal to the
      configured to receive input data and control the modu
      lator to generate a first optical signal as a function of the        energy level detector, and a second splitter for an OTDR.
     input data;                                                                                  ck   k   k    k   k
                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,913,898 B2                                                                                       Page 1 of 1
APPLICATION NO.              13/759650
DATED                       : December 16, 2014
INVENTOR(S)                 : Peter Snawerdt

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         Title page Item (54) Title: Replace Fiber Optic Telecommunications Card with Energy Level
         Monitoring




                                                                                    Signed and Sealed this
                                                                               Twenty-eighth Day of June, 2016
                                                                          74-4-04- 2% 4            Michelle K. Lee
                                                                               Director of the United States Patent and Trademark Office
